                 UNITED STATES DISTRICT COURT

            SOUTHERN DISTRICT OF CALIFORNIA

                                         )
United States of America,                ) Case No.: 18-mj-10819-DMS
                                         )
           v.                            )
                                         )
                                         ) Order Dismissing with
Sandeep Singh,                           ) Prejudice
                 Defendant.              )
                                         )


     Upon motion of the Defendant Sandeep Singh, without opposition from
the government, and with good cause shown, the above-captioned case is
hereby dismissed with prejudice.


DATED: January 31, 2019


SO ORDERED.


_____________________________
HON. LARRY ALAN BURNS
CHIEF UNITED STATES DISTRICT JUDGE
